DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-18 and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al, application no. 2012/0120866, hereinafter known as Cai. 

As to claim 1, Cai discloses a method of wireless communication performed by a wireless communication relay (Cai, Figure 1, communication system with relay 102 for facilitating communication between network node 110 and access node 106, communicating with associated wireless links 104 and 108), comprising: receiving, via a first wireless link with a base station, a scheduling request that identifies scheduling information for scheduling transmission or reception of data via a second wireless link with a network node (Cai, [0032], access node providing master control, sending control information for relay to communicate with Network node, [0021]-[0023], relay operating three possible modes while providing “scheduling request” to network node); transmitting, via the second wireless link, a scheduling command in accordance with the scheduling information (Cai, [0021]-[0022],  scheduling command sent and received between network node and relay); and transmitting or receiving, via the second wireless link, the data in accordance with the scheduling information (Cai, [0017], relay providing uplink communication by receiving data from Network Node and sending it to Access Node and providing downlink communication by receiving data from access node and forwarding it to Network Node). 

As to claim 2, Cai discloses wherein the scheduling information identifies at least one of a resource that is to be used for the transmission or the reception of the data, an identifier associated with the network node, downlink control information, or a beam that is to be used for the transmission or the reception of the data (Cai, [0031[-[0032], resource information forwarded to relay and relay providing that information to network node).  

As to claim 3, Cai discloses wherein the first wireless link is a wireless signaling link and the second wireless link is a wireless access link (Cai, Figure 1, communication system with relay 102 for facilitating communication between network node 110 and access node 106, communicating with associated wireless links 104 and 108). 

As to claim 4, Cai discloses wherein the data is at least one of user data, acknowledgment feedback, negative acknowledgment feedback, a service request, a buffer status report, uplink control information, a sounding reference signal, or a channel state information reference signal (Cai, [0017], relay providing uplink communication by receiving data from Network Node and sending it to Access Node and providing downlink communication by receiving data access node and forwarding it to Network Node). 

As to claim 5, Cai discloses wherein the data is transmitted via the second wireless link, and wherein the method further comprises receiving, via a third wireless link with the base station, the data prior to transmitting the data (Cai, [0017], relay providing downlink communication by receiving data access node and forwarding it to Network Node).

As to claim 8, Cai discloses wherein the data is received via the second wireless link, and wherein the method further comprises transmitting, via a third wireless link with the base station, the data after receiving the data ([0017], relay providing uplink communication by receiving data from Network Node and sending it to Access Node).

As to claim 10, Cai discloses wherein the scheduling request is a forwarding request, an uplink control information retrieval request, a buffer status report retrieval request, a packet retrieval request, or a feedback request (Cai, [0021]-[0022], scheduling request sent network node and receiving by relay, that is, a request for data to be forwarded by the relay). 

As to claim 11, Cai discloses wherein the scheduling request is received in a physical downlink control channel communication, in downlink control information, or in a medium access control control element (Cai, [0026], Physical Downlink Control Channel as known in the art for sharing scheduling communications including commands and requests). 

As to claim 12, Cai discloses wherein the scheduling request is received in resources indicating that the scheduling information is for forwarding to the network node (Cai, [0026], Physical Downlink Control Channel (PDCCH) as known in the art for sharing scheduling communications in this case being Relay PDCCH resource can be used for scheduling commands and requests for relay type communications). 

As to claim 13, Cai discloses wherein the scheduling command is received in a physical downlink control channel (Cai, [0026], Physical Downlink Control Channel (PDCCH) as known in the art for sharing scheduling communications in this case being Relay PDCCH that can be used scheduling commands and requests). 

As to claim 14, Cai discloses wherein the data is transmitted or received in a physical downlink shared channel, a physical uplink shared channel, a physical downlink control channel, or a physical uplink control channel (Cai, [0027], Physical uplink Shared Channel (PUSCH) as known in the art for transmitting data, that is in terms of a Relay PUSCH for transmitting and receiving data).

As to claim 15, Cai discloses a method of wireless communication performed by a base station, comprising: transmitting, via a first wireless link with a wireless communication relay  (Cai, Figure 1, communication system with relay 102 for facilitating communication between network node 110 and access node 106, communicating with associated wireless links 104 and 108), a scheduling request that identifies scheduling information for scheduling transmission or reception of data via a second wireless link between the wireless communication relay and a network node (Cai, [0032], access node providing master control, sending control information for relay to communicate with Network node, [0021]-[0023], relay operating in three modes including providing “scheduling request” to network node; [0021]-[0022],  scheduling command sent and received between network node and relay); and transmitting or receiving, via a third wireless link with the wireless communication relay, the data (Cai, [0017], relay providing uplink communication by receiving data from Network Node and sending it to Access Node and providing downlink communication by receiving data access node and forwarding it to Network Node, data is sent via new connection or different band from the control information).

As to claim 16, Cai discloses wherein the scheduling information identifies at least one of a resource that is to be used for the transmission or the reception of the data, an 0097-092065193631 identifier associated with the network node, downlink control information, or a beam that is to be used for the transmission or the reception of the data  (Cai, [0031[-[0032], resource information forwarded to relay and relay providing that information to network node).  

As to claim 17, Cai discloses wherein the first wireless link is a wireless signaling link, the second wireless link is a wireless access link, and the third wireless link is a wireless fronthaul link (Cai, [0017], relay providing uplink communication by receiving data from Network Node and sending it to Access Node and providing downlink communication by receiving data access node and forwarding it to Network Node, communication between relay and Access node comprising fronthaul communication)

As to claim 18, Cai disclose wherein the data is at least one of user data, acknowledgment feedback, negative acknowledgment feedback, a service request, a buffer status report, uplink control information, a sounding reference signal, or a channel state information reference signal (Cai, [0017], relay providing uplink communication by receiving data from Network Node and sending it to Access Node and providing downlink communication by receiving data access node and forwarding it to Network Node).

As to claim 22, Cai discloses wherein the scheduling request is a forwarding request, an uplink control information retrieval request, a buffer status report retrieval request, a packet retrieval request, or a feedback request (Cai, [0021]-[0022], scheduling request sent network node and receiving by relay, that is, a request for data to be forwarded by the relay).

As to claim 23, Cai discloses wherein the scheduling request is transmitted in a physical downlink control channel communication, in downlink control information, or in a medium access control control element (Cai, [0026], Physical Downlink Control Channel as known in the art for sharing scheduling communications including commands and requests).

As to claim 24, Cai discloses wherein the scheduling request is transmitted in resources indicating that the scheduling information is for forwarding to the network node  (Cai, [0026], Physical Downlink Control Channel (PDCCH) as known in the art for sharing scheduling communications in this case being Relay PDCCH resource can be used scheduling commands and requests for relay communications).   

As to claim 25, Cai discloses wherein the data is transmitted or received in a physical downlink shared channel, a physical uplink shared channel, a physical downlink control channel, or a physical uplink control channel (Cai, [0027], Physical uplink Shared Channel (PUSCH) as known in the art for transmitting data, Relay PUSCH for transmitting and receiving data).

As to claims 26-28, the claims are rejected as applied to claims 1, 3 and 5 above respectively by Cai. 

As to claims 29 and 30, the claims are rejected as applied to claims 15 and 17 above respectively by Cai. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 9, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Tang, Hai, application no. 20190132238, hereinafter known as Tang. 

As to claim 6, Cai dicloses the method of claim 5. Cai dose not expressly disclose an identifier for the data however Tang discloses wherein the scheduling request identifies a reference for the data that is to be used to identify the data when receiving the data (Tang, [0077]-0078], Identifier for data to be relayed by relaying device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cai to include the limitations of wherein the scheduling request identifies a reference for the data that is to be used to identify the data when receiving the data as taught by Tang.  Use of Identifiers for data are known in the art for wireless communications that indicate where and to which node the data is to be sent. 
 
As to claim 7, Cai dicloses the method of claim 5. Cai dose not expressly disclose an identifier for the data however Tang discloses further comprising receiving, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data when receiving the data (Tang, [0077]-0078], Identifier for data to be relayed by relaying device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cai to include the limitations of further comprising receiving, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data when receiving the data as taught by Tang.  Use of Identifiers for data are known in the art for wireless communications that indicate where and to which node the data is to be sent. 

As to claim 9, Cai dicloses the method of claim 8. Cai dose not expressly disclose an identifier for the data however Tang discloses further comprising transmitting, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data transmitted (Tang, [0077]-0078], Identifier for data to be relayed by relaying device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cai to include the limitations of further comprising transmitting, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data transmitted as taught by Tang.  Use of Identifiers for data are known in the art for wireless communications that indicate where and to which node the data is to be sent. 

As to claim 19, Cai dicloses the method of claim 15. Cai dose not expressly disclose an identifier for the data however Tang discloses wherein the data is transmitted via the third wireless link, and wherein the scheduling request identifies a reference for the data that is to be used to identify the data transmitted (Tang, [0077]-0078], Identifier for data to be relayed by relaying device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cai to include the limitations of wherein the data is transmitted via the third wireless link, and wherein the scheduling request identifies a reference for the data that is to be used to identify the data transmitted as taught by Tang.  Use of Identifiers for data are known in the art for wireless communications that indicate where and to which node the data is to be sent. 

As to claim 20, Cai dicloses the method of claim 15. Cai dose not expressly disclose an identifier for the data however Tang discloses wherein the data is transmitted via the third wireless link, and wherein the method further comprises transmitting, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data transmitted. (Tang, [0077]-0078], Identifier for data to be relayed by relaying device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cai to include the limitations of wherein the data is transmitted via the third wireless link, and wherein the method further comprises transmitting, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data transmitted as taught by Tang.  Use of Identifiers for data are known in the art for wireless communications that indicate where and to which node the data is to be sent. 

As to claim 21, Cai dicloses the method of claim 15. Cai dose not expressly disclose an identifier for the data however Tang discloses wherein the data is received via the third wireless link, and wherein the method further comprises receiving, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data received (Tang, [0077]-0078 Identifier for data to be relayed by relaying device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cai to include the limitations of wherein the data is received via the third wireless link, and wherein the method further comprises receiving, via the first wireless link, a message that identifies a reference for the data that is to be used to identify the data received as taught by Tang.  Use of Identifiers for data are known in the art for wireless communications that indicate where and to which node the data is to be sent. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467